Citation Nr: 1437074	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for alpha thalassemia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1996 to April 2006, including honorable service in the Persian Gulf.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Veteran appeared and provided testimony before the undersigned acting Veterans Law Judge (VLJ) at the Columbia RO.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in August 2011 and was remanded for further development.  Specifically, the Board requested an additional VA examiner's opinion be obtained.  The Board finds this requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

As discussed in the previous August 2011 Board decision, in the Veteran's November 2008 substantive appeal, she indicated that she wished to pursue a claim for chronic fatigue syndrome in conjunction with the service connection claim for alpha thalassemia.  Accordingly, the issue of entitlement to service connection for chronic fatigue syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's currently diagnosed alpha thalassemia is a genetic defect, and there is no evidence of a superimposed disease or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for alpha thalassemia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(c) (2013); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for alpha thalassemia, a hereditary hemolytic anemia which causes decreased rate of synthesis of the alpha chains, and may be asymptomatic or marked by mild anemia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1907 (32nd ed. 2012).   In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran has consistently asserted that she was diagnosed with alpha thalassemia for the first time during active service.  She has described that this disorder was first noted in her blood work after she had her second child, in approximately 2001.

Post-service medical records consistently note the Veteran's medical history of alpha thalassemia.  Accordingly, a current diagnosis is established.

Additionally, service treatment records were reviewed, and reflect the Veteran was not diagnosed with alpha thalassemia until approximately March 2000, although she did reflect symptoms of anemia, including decreased iron, as early as August 1998.  Nonetheless, the Board finds the Veteran was not diagnosed with alpha thalassemia prior to her period of active service.

However, VA regulations provide that congenital or developmental defects are not diseases or injuries within the meaning of VA regulations, and are therefore are not subject to service connection.  38 C.F.R. § 3.303(c).  A precedential General Counsel opinion further explains that congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  However, such defects can be subject to superimposed disease or injury during military service and, if so, the resulting disability may be service-connected.  VAOPGCPREC 82-90 (July 18, 1990).

In this case, the medical evidence establishes the Veteran's currently diagnosed alpha thalassemia is a genetic defect.  As discussed above, Dorland's Medical Dictionary defines all thalassemias, including alpha thalassemia, as hereditary.  DORLAND'S at 1907.  Additionally, in November 2011 a VA examiner clearly opined that alpha thalassemia is a genetic or congenital defect, explaining alpha thalassemia refers to different genetic changes in the hemoglobin molecule.  The examiner opined the Veteran was a carrier of one or two defective genes, out of four possible, which caused changes to the hemoglobin.  She explained these changes began in utero.

The claims file does not include any other medical evidence suggesting the Veteran's current alpha thalassemia is not a genetic defect.  Therefore, even though she was first diagnosed during active service, the Veteran's current alpha thalassemia is a genetic defect, and is therefore not a disease upon which service connection can be granted.  See 38 C.F.R. § 3.303(c).

Additionally, the evidence does not establish the Veteran's alpha thalassemia was subject to a superimposed disease or injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  The Veteran testified that after her diagnosis she was given iron pills to treat her condition.  However, these pills resulted in constipation, so she did not continue to take them.  Service treatment records do not reflect any other treatment was required for her alpha thalassemia.

As discussed above, the Veteran's previous diagnosis of alpha thalassemia was consistently noted in her post-service treatment records.  However, these records do not reflect the Veteran experienced any symptoms, or required any treatment for, this disorder at any point during the period on appeal.

Instead, during a January 2008 VA examination, the examiner specifically noted that other than being prescribed iron pills which she stopped due to constipation, the Veteran has been not treated for her alpha thalassemia.  The examiner further noted it was not clear the Veteran had any symptoms due to this condition.

In November 2011, the Veteran was provided with an additional examination.  This examiner opined the Veteran's alpha thalassemia was asymptomatic.  She then specifically opined that the Veteran's alpha thalassemia genetic defect was not superimposed with any disease or injury during active service, providing probative evidence against the Veteran's appeal.

Therefore, the evidence does not establish the Veteran's congenital defect of alpha thalassemia was subjected to a superimposed disease or injury during active service.  As discussed above, without any superimposed disease, the Veteran's congenital or hereditary defect is not a disease upon which service connection can be granted under VA regulations.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  Accordingly, her appeal for service connection is denied.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established, and was provided prior to the initial RO adjudication of this matter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.


As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Records were requested from the Social Security Administration (SSA); however in a July 2008 response the SSA indicated no records were available.  

The Veteran was also provided a hearing before the undersigned in February 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of her claimed disability, specifically regarding its onset.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to any additional post-service treatment records.  No pertinent outstanding evidence was identified by the Veteran or her representative.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for alpha thalassemia is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


